Citation Nr: 1100470	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral sensorineural hearing 
loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1950 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), 
in which pertinent part, the benefit sought on appeal was denied. 

The Board notes that the the Agency of Original 
Jurisdiction (AOJ) has initiated action regarding the 
Veteran's claim entitlement to special monthly 
compensation, but it has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  
The Vetean has consistently asserted that his tinnitus disorder 
is secondary to his bilateral sensorineural hearing loss 
disability.  Based on a review of the record, the Board finds 
that additional development is required prior to adjudication of 
the claim.  Specifically, another VA medical opinion is needed to 
determine whether the Veteran's tinnitus is proximately caused or 
aggravated by his service-connected bilateral sensorineural 
hearing loss. 

Here, the record shows that the Veteran has a current diagnosis 
for recurrent tinnitus.  See the report of a December 2007 VA 
examination.  Also, VA has conceded that the Veteran was exposed 
to combat noise during service, and it has seen fit to award the 
Veteran service connection for bilateral sensorineural hearing 
loss in a September 2008 rating decision.  While the record 
contains the December 2007 VA examiner's opinion that the 
Veteran's recurrent tinnitus was not related to his military 
combat service, it does not contain a medical opinion that 
addresses a secondary basis for an award of service connection.  
Therefore, another VA medical opinion is necessary for the 
adjudication of the claim.

In this regard, the RO/AMC should obtain a VA examiner's opinion 
to address whether the Veteran's tinnitus is related to his 
service-connected bilateral sensorineural hearing loss.  It is 
noted that to a secondary service connection theory of 
entitlement may be granted for a disability that is proximately 
due to or the result of an established service- connected 
condition, or when a service-connected disorder aggravates 
another disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).  The December 2007 VA examiner did not 
address whether the Veteran's recurrent tinnitus was caused or 
aggravated by his bilateral sensorineural hearing loss 
disability.  In light of the above, another medical opinion 
addressing secondary service connection is necessary for the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for an audiology examination to determine 
whether his tinnitus is secondary to his 
service-connected bilateral sensorineural 
hearing loss.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination so that pertinent 
aspects of the Veteran's medical history may 
be reviewed.  All appropriate tests and 
studies should be accomplished, and all 
results made available to the examiner prior 
to the completion of his or her report, and 
all clinical findings should be reported in 
detail.

In the examination report, the examiner 
should determine the nature of the Veteran's 
disorder and provide an opinion on whether it 
is at least as likely as not, i.e., is there 
at least a 50/50 probability, that the 
Veteran has a tinnitus disorder that was 
caused or aggravated by his service-connected 
bilateral sensorineural hearing loss 
disability.  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

2.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested, the 
RO/AMC should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND. If the 
report is deficient in any manner, the RO/AMC 
must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the 
claim for entitlement to service connection 
for tinnitus, to include as secondary to 
service-connected bilateral sensorineural 
hearing loss.  If any benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC). An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



